Citation Nr: 0638830	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-02 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than July 10, 
2001, for the grant of service connection for Meniere's 
syndrome.

2.  Entitlement to an effective date earlier than July 10, 
2001, for the award of a total disability based on individual 
unemployability (TDIU) rating.


REPRESENTATION

Appellant represented by:	Daniel J. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1940 to August 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2002 which denied an effective date earlier than 
July 10, 2001, for the award of a TDIU rating.  In June 2005, 
the veteran appeared at a hearing held at the RO before the 
undersigned (i.e., Travel Board hearing).  In a decision 
dated in August 2005, the Board denied the appeal.  The 
veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a May 2006 joint motion to the 
Court, the parties (the veteran and the VA Secretary) 
requested that the Board decision be vacated and remanded; a 
June 2006 Court order granted the joint motion.  The case has 
been advanced on the docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the joint motion for remand, the parties agreed that the 
issue of entitlement to an effective date earlier than July 
10, 2001, for the grant of service connection for Meniere's 
syndrome was addressed as an underlying issue in the August 
2002 rating decision which denied an earlier effective date 
for a TDIU rating, and that the two issues are inextricably 
intertwined, citing Smith v. Gober, 236 F.3d 1370 (2001).  In 
addition, the parties agreed that the veteran's January 2003 
notice of disagreement encompassed this intertwined issue.  
The claim must be remanded to allow the RO to provide the 
veteran with a statement of the case (SOC) on this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  However, this issue will be returned 
to the Board after issuance of the SOC only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

The parties also agreed that certain development was to be 
undertaken, which must initially be addressed by the RO.  
First, as to the issue of an earlier effective date for the 
grant of service connection for Meniere's syndrome, the RO 
must consider this claim in light of a 1972 notice of 
disagreement with a denial of service connection for 
Meniere's syndrome, which, owing to the RO's failure to issue 
a statement of the case, has remained open since that time.  
Specifically, in an April 1972 rating decision, the RO denied 
increased compensation for a conversion reaction, noting that 
there was no relationship between Meniere's syndrome and his 
service-connected disability.  In April 1972, a statement was 
received from the veteran which read as follows:  "This is a 
Notice of Disagreement with rating decision dated April 8, 
1972 which denied service connection for Meniere's 
syndrome."  Although not signed by the veteran, it was 
accompanied by a cover sheet, identifying it as a notice of 
disagreement, signed by the veteran's representative.  After 
a VA examination in June 1972, a rating decision was issued 
in August 1972, confirming the prior denial of service 
connection for Meniere's syndrome, on the basis that 
Meniere's syndrome was not present.  The jurisdiction was 
noted to be "Notice of Disagreement."  Nevertheless, no 
statement of the case was provided, and the parties agreed 
that as a result, the claim has remained open since that 
time.  The RO must review the claim for entitlement to an 
effective date earlier than July 10, 2001, for service 
connection Meniere's syndrome, in light of these factors.

Next, the RO must review the claim for an earlier effective 
date for a TDIU rating, in light of that decision.  Pursuant 
to instruction in the joint motion for remand, if an earlier 
effective date for service connection for Meniere's syndrome 
is granted, the RO must consider whether the evidence shows 
that the veteran became unemployable at any point from the 
new effective date for service connection for Meniere's 
syndrome, and the current effective date of July 2001.  
Consideration cannot be limited to whether he was 
unemployable as of the effective date of service connection, 
but must address the entire time period.  In particular, an 
August 1998 VA examination report, which notes that the 
veteran "appears to have been somewhat dysfunctional as 
noted by his inability to hold a job for more than two 
years," and included the veteran's assertion that he had 
been unable to work consistently because of his head injury, 
and any other relevant evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the 
claim for an effective date earlier than 
July 10, 2001, for the grant of service 
connection for Meniere's syndrome, with 
consideration of an April 1972 notice of 
disagreement with a denial of service 
connection for Meniere's syndrome, which, 
owing to the RO's failure to issue a 
statement of the case, has remained open 
since that time.  (See 1st paragraph, 
page 3, above, for details.)  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

2.  Thereafter, adjudicate the issue of 
entitlement to an effective date earlier 
than July 10, 2001, for a TDIU rating, in 
light of that decision, and all evidence 
of record.  If that decision granted an 
earlier effective date for service 
connection for Meniere's syndrome, 
consider whether the veteran was 
unemployable at any time from that new 
earlier effective date to the current 
effective date of July 10, 2001.  In 
particular, a report of an August 1998 VA 
examination must be addressed.  (See 2nd 
paragraph, page 3, above, for details.)

3.  If the decision as to either of the 
above issues is a less than full grant of 
benefits, furnish the veteran and his 
representative with a supplemental 
statement of the case, which addresses 
any such issues.  See Smith v. Gober, 236 
F.3d 1370, 1372 (2001) (Where two issues 
are sufficiently intertwined, in the 
interests of judicial economy and 
avoidance of piecemeal litigation, they 
should be appealed together.).  After 
affording an opportunity to respond, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


